DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed February 28, 2022, with respect to Claim 7 have been fully considered and are persuasive.  The Objection of Claim 7 has been withdrawn. 

Applicant’s arguments, see pages 6-8, filed February 28, 2022, with respect to Claims 1-3, 11-14, and 17-20 have been fully considered and are persuasive.  The 35 USC 103 rejections of Claims 1-3, 11-14, and 17-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach equipment handling systems and methods that include the combination of, inter alia: 
a bridge coupled to a guide rail and located above a horizontal storage area so as to be positioned along the guide rail and over the horizontal storage area,
an equipment basket located in the horizontal storage area,
a crane coupled to the bridge, and 
a pipe handler/arm coupled to the bridge and movable along the bridge,
wherein the crane lifts the equipment basket from a first location to an elevated location while maintaining the equipment basket in a horizontal orientation, and the pipe handler/arm removes equipment from the equipment basket located at the elevated storage location (see Claims 1 and 11, see Figs. 26-27.)

The prior art fails to teach a catwalk system that includes the combination of, inter alia: 
a bridge disposed over a horizontal storage area that is adjacent a drilling rig,
a first guide rail fixedly attached to the rig, wherein the first guide rail moves with a rig floor of the rig,
a  second guide rail positioned on an opposite side of the horizontal storage area  from the rig and first guide rail,
a pipe handler coupled to the bridge and movable along the bridge,
wherein the bridge is coupled to the first guide rail and the second guide rail, and is configured to move along the first guide rail and the second guide rail in a first direction, with one end of the bridge coupled to the first guide rail and the bridge configured to move with the first guide rail in a second direction when the first guide rail moves relative to the horizontal storage area in the second direction.  (See Claim 17 and Figs. 29A-B.) 
                  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652